No. 96-1810


Robert Haslar,         *
                                              *
      Appellant,                              *
                                              * Appeal from the United States
           v.          *                      District Court for the Western
                                              * District of Missouri.
Charles Megerman,                             *
in His Official Capacity                      *
as Director of the Jackson                    *
County, Missouri, Department of               *
of Corrections; and Jackson                   *
County, Missouri,                             *
                                              *
          Appellees.                          *




                           Submitted:   November 22, 1996

                              Filed:    January 6, 1997


Before McMILLIAN and MORRIS SHEPPARD ARNOLD, Circuit Judges, and BOGUE,1
     District Judge.


MORRIS SHEPPARD ARNOLD, Circuit Judge.

     Robert Haslar challenged the Jackson County Detention Center's policy
of shackling pre-trial detainees while they receive medical attention, and
the district court2 granted summary judgment to the defendants.      We affirm.




      1
      The Honorable Andrew W. Bogue, United States District Judge
for the District of South Dakota, sitting by designation.
      2
      The Honorable Howard F. Sachs, United States District Judge
for the Western District of Missouri.

                                          1
                                       I.
     Because this appeal follows a grant of summary judgment to the
defendants, we state the evidence in a light most favorable to the
plaintiff.     While awaiting trial for burglary and theft in the Jackson
County Detention Center ("JCDC"), Robert Haslar was admitted to Truman
Medical Center ("TMC") for renal failure.        During the first few days of
Haslar's stay, he was virtually comatose.            Pursuant to JCDC policy, an
officer guarded Haslar at all times, and his legs were shackled and chained
to his bed.    As was customary, TMC nurses wrapped Haslar's legs with gauze
to reduce chafing and abrasions.        At the beginning of each eight-hour
shift, JCDC officers were required by county policy           to inspect Haslar's
shackles to make sure that they were not too tight.


     Haslar's    medical   problems   caused   his    legs   to   become   extremely
swollen, and at one point the shackles themselves were barely visible.
When Haslar complained on several occasions that his feet hurt and that the
shackles were too tight, the guards neither checked the restraints nor
called a nurse to examine Haslar.     Haslar's mother also complained several
times that his shackles were too tight; after one request that the guards
either loosen or remove the shackles, the guards answered that they had
done the best they could and that they could remove the restraints only if
Haslar died.    Haslar could not walk when he left TMC to return to JCDC, and
he suffers permanent leg damage.         As a result, Haslar must continue
treatment for his pain.


     By not consulting a doctor about Haslar's complaints, the guards'
responses to the complaints departed from JCDC's standard practice.            If an
inmate complains about the shackles, it is customary for the guard either
to check the tightness of the restraints personally or to call a nurse to
examine them.     If the shackles are too tight, the guard may loosen them
without permission from a jail supervisor.     If a medical doctor determines




                                      -2-
                                       2
that removal of the shackles is medically necessary, as might well have
been the case here had a doctor been consulted, the guard requests
permission from the shift administrator at the jail to remove the shackles
and restrain the inmate in another manner.      Although final authority rests
with the shift administrator, such requests are routinely granted.


     Haslar brought this action under 42 U.S.C. § 1983 against Jackson
County and the director of its Department of Corrections, in his official
capacity, alleging that the shackling policy constituted a deliberate
indifference to medical needs and a punishment in violation of the
Fourteenth Amendment.      The district court granted the defendants' motion
for summary judgment, holding that the policy did not reflect a deliberate
indifference to detainees' medical needs, and that the policy served a
legitimate penological goal and therefore was not a punishment.             This
appeal followed.


                                       II.
     Our analysis begins with the recognition that liability under § 1983
attaches to governmental entities and governmental officials acting in
their official capacity for only those constitutional deprivations that
result from the execution of official policy or custom.              Monell v.
Department of Social Services, 436 U.S. 658, 694 (1977).         Regardless of
possible wrongdoing by Haslar's guards, the defendants will therefore be
liable for his injuries only if JCDC's policy of shackling pre-trial
detainees   while   they    receive   medical   attention   constitutes   either
deliberate indifference to medical needs, Estelle v. Gamble, 429 U.S. 97,
104-05 (1976), or a punishment, Bell v. Wolfish, 441 U.S. 520, 535 (1979).



     Haslar first asserts that JCDC's policy constitutes a deliberate
indifference to medical needs.    We disagree.    Admitting pre-trial detainees
to a hospital concretely demonstrates a




                                       -3-
                                        3
deliberate concern for their medical well-being, and not an indifference.
The practices used when shackling JCDC inmates at TMC, moreover, contain
several safeguards that, when followed, minimize the possibility of
physical harm to the inmate.   To prevent chafing and abrasions, nurses wrap
inmates' legs in gauze.     To ensure that the shackles are not too tight,
guards are instructed to check them at the beginning of each eight-hour
shift by inserting a finger between the inmate and the restraints.    Double-
lock shackles are used to prevent inadvertent tightening.       If an inmate
complains of pain from the shackles, the guard is either to check them
personally, or call a nurse or doctor to do so.    If the restraints are too
tight, the guard is to loosen them.         Finally, the guard is to request
permission from the shift administrator at the jail to remove the shackles
and use another means of restraint if a doctor determines that shackles
cannot be used without harming the inmate, as might well have been the case
here.    Without commenting on whether the defendants' officers' failure to
follow some or all of these policies, if there was such a failure, would
reflect an indifference to Haslar's medical needs in this instance, we
disagree that the policy itself does.


        Bell, 441 U.S. at 520, governs our consideration of Haslar's claim
that the policy constitutes punishment in violation of the Fourteenth
Amendment.    When a policy lacks an express intent to punish, as this one
does, we may infer such an intent if the policy is either unrelated to a
legitimate penological goal or excessive in relation to that goal.    Id. at
538.    JCDC's policy is neither.   It serves the legitimate penological goal
of preventing inmates awaiting trial from escaping TMC's less secure
confines, and is not excessive given that goal.    A single armed guard often
cannot prevent a determined, unrestrained, and sometimes aggressive inmate
from escaping without resorting to force.      It is eminently reasonable to
prevent escape attempts at the outset by restraining hospitalized inmates
to their beds, and the policy provides for




                                      -4-
                                       4
exigencies such as Haslar's by requiring the guards, upon a doctor's
request, to request permission from the shift administrator at the jail to
replace the shackles with another means of restraint.         The Constitution,
moreover,   does    not   require   that   governmental   action   be   the   only
alternative, or even the best alternative, in order to be constitutional.
Id. at 542-43 n. 25.


                                      III.
     The failure, if any, of Haslar's guards to follow JCDC policy cannot
be the basis for imposing § 1983 liability on the county.          We therefore
affirm the district court's grant of summary judgment to the defendants.


     A true copy.


            Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -5-
                                        5